IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,074-04


                            IN RE CALEB LOGAN HART, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 9392 IN THE 31ST DISTRICT COURT
                                FROM GRAY COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he challenges the assessment of attorney’s fees and the imposition

of a fine that was not included in the original judgment or bill of costs.

       Mandamus relief is available only when the relator can establish two things: first, that no

other adequate remedy at law is available; and second, that the act he seeks to compel is ministerial.

Braxton v. Dunn, 803 S.W.2d 318, 320 (Tex. Crim. App. 1991). An act is ministerial "where the

law clearly spells out the duty to be performed . . . with such certainty that nothing is left to the

exercise of discretion or judgment." Texas Dept. of Corrections v. Dalehite, 623 S.W.2d 420, 424
                                                                                             2

(Tex. Crim. App. 1981).

       In this case, Relator has an adequate remedy at law by way of habeas corpus pursuant to

Article 11.07 of the Texas Code of Criminal Procedure. Therefore, leave to file is denied.



Filed: April 3, 2019

Do not publish